Case 19-56979-sms   Doc 5   Filed 05/04/19 Entered 05/04/19 09:16:08   Desc Main
                            Document      Page 1 of 5
Case 19-56979-sms   Doc 5   Filed 05/04/19 Entered 05/04/19 09:16:08   Desc Main
                            Document      Page 2 of 5
Case 19-56979-sms   Doc 5   Filed 05/04/19 Entered 05/04/19 09:16:08   Desc Main
                            Document      Page 3 of 5
Case 19-56979-sms   Doc 5   Filed 05/04/19 Entered 05/04/19 09:16:08   Desc Main
                            Document      Page 4 of 5
Case 19-56979-sms   Doc 5   Filed 05/04/19 Entered 05/04/19 09:16:08   Desc Main
                            Document      Page 5 of 5
